FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-1157
                 _____________________________

WILLIE FLOYD,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Thomas V. Dannheisser, Judge.

                        November 20, 2018


WINSOR, J.

     Willie Floyd is what state law calls a “habitual traffic
offender.” See § 322.264, Fla. Stat. (2014). When an officer pulled
him over for going nearly double the speed limit, the officer
discovered that Floyd’s license had been suspended or revoked
some fifteen times—and that it was still revoked. The State
charged Floyd with violating section 322.34(5), which provides
that “[a]ny person whose driver license has been revoked pursuant
to [the habitual traffic offender statute] and who drives any motor
vehicle upon the highways of this state while such license is
revoked is guilty of a felony of the third degree.” He was convicted
and sentenced to 33.5 months in prison.
     By its own terms, the statute applies only if a “driver license
has been revoked,” id., and the Florida Supreme Court has
confirmed that the statute does not apply to those who never had
a license in the first place, State v. Miller, 227 So. 3d 562, 565 (Fla.
2017) (“Having a driver license that has been revoked under the
habitual traffic offender statute, section 322.264, Florida Statutes,
is a necessary element of a section 322.34(5) offense.”). Floyd’s sole
argument on appeal is that he never had a “driver license” because
he had only a “learner’s permit.” He argues concisely: “A learner’s
permit is not a driver’s license.” Init. Br. at 7. If Floyd were correct
on this point, he would prevail under Miller. But he is not correct.

     Although Floyd (and perhaps others) refer colloquially to a
“learner’s permit,” the Florida Legislature chose to classify what
Floyd held as a “learner’s driver license.” § 322.1615, Fla. Stat.
Moreover, the Legislature defined “driver license” to mean “a
certificate that, subject to all other requirements of law, authorizes
an individual to drive a motor vehicle and denotes an operator’s
license as defined in 49 U.S.C. s. 30301.” § 322.01(17), Fla. Stat.;
see also 49 U.S.C. § 30301 (“‘[M]otor vehicle operator’s license’
means a license issued by a State authorizing an individual to
operate a motor vehicle on public streets, roads, or highways.”). A
“learner’s driver license” indeed authorizes a holder to drive a
motor vehicle, albeit with certain restrictions. § 322.1615, Fla.
Stat. (providing that “[a] person who holds a learner’s driver
license may operate a vehicle” subject to certain restrictions). The
most notable restriction is that someone with a “learner’s driver
license” may drive only when a licensed driver over 21 is riding up
front. Id. Floyd correctly notes that the license “does not allow
someone to drive a car by themselves,” Init. Br. at 7, but it does
allow someone to drive a car. The statutory definition of “driver
license” includes learner’s licenses like the one Floyd once held.

    AFFIRMED.

B.L. THOMAS, C.J., and WETHERELL, J., concur.




                                   2
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Andy Thomas, Public Defender, and Lori A. Willner, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Amanda D. Stokes,
Assistant Attorney General, Tallahassee, for Appellee.




                             3